Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board which granted claimant’s application to predate her claim for unemployment insurance benefits from July 5, 1945, to June 18, 1945. Claimant had earnings in 1944 and so advised the local office representative whom she consulted on April 25, 1945. She was denied benefits, but not informed that the “benefit year ” commenced June 4, 1945, and that she might file her claim again on and after that date. Subsequently she discovered her right to file the claim again and asked to have the same predated. The Appeal Board has granted this relief, overruling a decision of the.referee. We think the board had the power to grant such relief under the statute and the circumstances, and we see no valid reason for interference with this administrative interpretation and application of a purely social welfare statute. Decision affirmed, with costs and disbursements on appeal to the claimant-respondent. All concur.